Citation Nr: 0531370	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  04-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an original disability evaluation in excess of 
30 percent from January 24, 2001, and 50 percent from June 8, 
2004, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had periods of active service from June 1969 to 
June 1971 and from February 1975 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
VARO in Cleveland, Ohio, that granted service connection for 
PTSD and assigned an initial disability rating of 30 percent, 
effective January 24, 2001.  The record shows that during the 
course of the appeal, the disability rating for the PTSD was 
increased to 50 percent disabling, effective June 8, 2004.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
claim has been obtained or requested by the RO.

2.  From January 24, 2001, to March 19, 2002, the veteran's 
PTSD was principally manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as:  Depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.

3.  The veteran's PTSD has been totally incapacitating from 
both a social and industrial standpoint from March 20, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an original disability evaluation in 
excess of 30 percent for PTSD between January 24, 2001, and 
March 19, 2002, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for a disability evaluation of 100 percent 
for PTSD from March 20, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The VCAA requires VA to notify a claimant of any evidence 
that is necessary to substantiate a claim, as well as the 
evidence VA will attempt to obtain and what evidence the 
claimant is responsible for providing.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b).  The United States Court 
of Appeals for Veterans Claims (Court) has found that the 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, in communications dated in October 2003 and 
December 2004, VA notified the veteran of the evidence needed 
to substantiate his claim for a higher disability rating and 
offered to assist him in obtaining any relevant evidence.  
The communications gave notice of what evidence the veteran 
needed to submit and what evidence VA would obtain.  Further, 
the statement of the case dated in October 2003 and 
supplemental statements of the case dated in January 2004, 
March 2004, and February 2005 explained to the veteran why 
his disability had been evaluated as it had, and furnished 
him with the criteria for rating PTSD.

As required by the VCAA, the veteran has been afforded VA 
psychiatric examinations that developed evidence relevant to 
his claim.  It does not appear from a review of the record 
that any clinical evidence relevant to the veteran's current 
claim is missing from the claims folder.

Because VA has complied with the notice requirements of the 
VCAA and since there is no known outstanding evidence, there 
is no reasonable possibility that further evidence could aid 
in substantiating the veteran's current claim.  Accordingly, 
the Board will proceed to adjudicate on the current record 
and the claim for an increased rating for PTSD.  The Board 
notes that it is granting a substantial increase in the 
disability rating for the veteran's PTSD.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 30 percent or higher are as 
follows:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)...30 percent.

Occupational and social impairment of reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships...50 percent.

The next higher rating of 70 percent is authorized when there 
is impairment reflecting deficiencies in most areas, such as 
work, school, and relations, judgment, thinking, or mood, due 
to such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships...70 percent.

The maximum schedular rating of 100 percent requires total 
occupational and social impairment due to such symptoms as 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9  Vet. App. 266 
(citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV), at 32.)

A score of 61 to 70 is appropriate when there are some "mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."

A score of 51 to 60 is appropriate when there are "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."

A score of 41 to 50 is appropriate when there are "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment of 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."

A score of 31 to 40 is appropriate when there is "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work...)."

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  At the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Discussion

A review of the evidence of record discloses that the 
veteran's initial claim for service connection for PTSD was 
received on January 24, 2001.

VA accorded the veteran a psychiatric examination on 
December 17, 2001.  At that time, it was indicated that for 
the past 24 years he had worked as a park ranger for a county 
and served primarily as a maintenance employee.  He married 
his current wife in 1975 and had four children.

On mental status examination he was alert and properly 
oriented.  He was in good contact with routine aspects of 
reality and showed no signs or symptoms of a psychosis.  
Speech was normal in tone, rhythm, and rate.  Conversation 
was generally relevant, coherent, organized, and 
goal-directed.  He seemed depressed and downtrodden in his 
discussion about his current situation.  He lacked energy and 
motivation and did not seem to enjoy much of anything.  He 
felt sad and futile most of time.  Affect was 
"underresponsive" and sluggish, though not what the examiner 
would brand as blunted or flattened.  He described himself as 
easily irritated, as having little or no patience, as flying 
off the handle easily, and as being obsessively preoccupied 
with keeping his distance from other people.  He described 
anxiety whenever he was around other people.  He stated that 
traffic was very difficult for him to tolerate.  Memory and 
intellect appeared to be intact.  There were no major 
impediments in insight or judgment noted.  Psychological 
testing reflected moderately severe depression.  Based on 
review of the available medical records, including the claims 
folder, it was the examiner's opinion that the Axis I 
diagnoses were chronic, moderate PTSD; and alcohol abuse, in 
long-term full remission.  The veteran was given a GAF score 
of 60.

Additional records were associated with the claims folder.  
They pertained primarily to treatment and evaluation for 
unrelated complaints.

By rating dated in July 2002, service connection for PTSD was 
granted.  A 30 percent rating was assigned, effective 
January 24, 2001.

Based on a review of the aforementioned evidence of record, 
the Board finds that a disability rating in excess of 
30 percent is not warranted.  At the time of the December 
2001 examination, the veteran reported that he had had no 
psychiatric treatment to date.  Further, he indicated he had 
never used any psychotropic medications.  While he was shown 
to be depressed and sad on examination, memory and intellect 
appeared to be intact, he was properly oriented, he exhibited 
good contact with reaching the aspects of reality, 
conversation was relevant and coherent, and speech was normal 
in rhythm and rate.  The GAF score that was provided was 60 
and that score is not indicative of impairment that would 
equal or more nearly approximate the criteria for the 
assignment of the next higher rating of 50 percent or more.  

With regard to the evidence subsequent thereto, evidence 
received on December 15, 2003, included a statement from an 
individual at a Vet Center who indicated that the veteran 
reported chronic sleep disruption, intrusive thoughts, and 
job difficulties.  It was added that the veteran found 
himself becoming more suspicious and angry about things at 
work.  He was described as vulnerable and it was stated this 
had probably led to an increasing reporting of symptoms.  The 
individual recommended that the veteran's medication be 
reviewed due to the increased stress and his entry of PTSD.  
He also suggested that the veteran consider attending an 
evening support group for combat veterans.  The individual 
stated "at this point it appears his [the veteran] PTSD is 
significantly impacting his vocational and his social 
adjustment level."

Also received at the time were reports of VA progress notes.  
At the time of one individual therapy session on March 20, 
2002, the veteran complained that his nerves were bad.  It 
was again noted he had never been in psychiatric treatment.  
The veteran was continuing his employment as a county park 
employee.  He stated his employer was real supportive of his 
psychological problems and did not make him interact with the 
general public if it could be helped.  The veteran was given 
a diagnosis of severe PTSD.  Other diagnoses were 
intermittent explosive disorder and major depressive 
disorder, not otherwise specified.  He was given a GAF score 
of 50.

Other evidence includes the report of a psychiatric 
examination accorded the veteran in June of 2004.  The 
examiner stated that based on the information provided, the 
veteran most likely had chronic severe PTSD symptoms which 
are causing difficulty with his family role functioning.  It 
was noted that the veteran had self-medicated with alcohol 
and had some relief from his symptoms, but he stopped doing 
it because the alcohol was causing problems with his health 
and with his marriage.  After he stopped drinking alcohol, 
however, his symptoms reportedly had gotten worse over the 
past several years.  The examiner stated that based on the 
information provided, the veteran met the criteria for a 
diagnosis of severe PTSD.  She gave him a GAF score of 45.  
It was stated this number was provided because the veteran 
had problems holding a job and performing the job he had.  
She noted that it was with great difficulty that he worked 
only on a part-time basis.

The veteran was examined by the same VA psychiatrist in 
January 2005.  The veteran denied having been hospitalized 
for psychiatric purposes since the aforementioned examination 
in 2004.  Current medications included 150 milligrams of 
Zoloft once daily.  The veteran complained that his PTSD 
symptoms were getting worse and worse.  He reported feeling 
confused and stated he could not watch television anymore.  
He expressed multiple other complaints, including nightmares, 
flashbacks of combat experiences, depression, panic attacks, 
and social isolation.  He stated he was currently working on 
a part-time basis cutting trees.  He added that he worked 
only about 10 to 12 hours a week.  He was not able to tell 
exactly how long he worked.  He felt suspicious that his 
employer was against him and he complained that he felt like 
he wanted to kill his employer.  However, he denied having 
any specific plans or intent.

On examination, the veteran was described as alert and 
properly oriented.  He endorsed hearing voices.  It was noted 
that he had poor eye contact.  He was described as anxious.  
He stated he did not like to be around other people.  He 
endorsed having suicidal ideation.  However, he denied having 
any plan or intent at the present time.  He also described 
occasional homicidal ideation regarding his boss, but he 
again denied having any intent or plan.  He was able to 
maintain minimal personal hygiene and other basic activities 
of daily living.

The examiner gave diagnoses of chronic severe PTSD and rule 
out panic disorder with agoraphobia.  A GAF score of 40 was 
provided.  Reference was made to problems with the veteran's 
social life and his inability to interact with anybody.  
Notation also was made of poor impulse control, low 
frustration problems, occasional suicidal ideation, and an 
inability to work more than 10 to 12 hours.  Notation was 
also made of suspiciousness, memory problems, and inability 
to write his bills.

After a review of the evidence, the Board finds that a 
disability rating of 100 percent for the veteran's PTSD from 
March 20, 2002, is warranted.  The VA psychiatrist who 
examined the veteran in 2004 and, again in 2005, described 
the veteran's symptomatology as severe in degree and as 
significantly incapacitating from both a social and 
industrial standpoint.  It was noted that the veteran was 
able to work for no more than 10 to 12 hours a week and 
significant problems were reported with the job in that 
reference was made to the veteran having occasional homicidal 
ideation with regard to his supervisor.  The examiner was 
surprised that the veteran was able to work at all.  The GAF 
scores of 45 given in 2004 and 40 given in 2005 reflect 
severe psychiatric impairment.  The medical evidence dating 
from March 2002 shows that the veteran has had essentially no 
social interaction.  The description of the PTSD impairment 
as severely incapacitating has been present since the report 
of the outpatient visit on March 20, 2002.  The Board 
believes that it is therefore reasonable to find that the 
assignment of a 100 percent rating is in order from 5that 
date.  The Board finds psychiatric impairment attributable to 
the 


						(Continued on next page)






PTSD most nearly comports with the assignment of the 
100 percent rating since that time, but not earlier.


ORDER

A disability rating in excess of 30 percent for PTSD between 
January 24, 2001, and March 19, 2002, is denied.

A disability rating of 100 percent for PTSD from March 20, 
2002, the date of a VA outpatient visit, is granted, subject 
to the provisions governing the award of monetary benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


